Citation Nr: 1724636	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis barbae (PFB), higher than 10 percent. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Wainaina,  Associate Counsel


INTRODUCTION

The Veteran served in active duty in the U.S Marine Corps from July 1984 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In December 2012, the RO increased the Veteran's disability rating to 10 percent, with an effective date of April 8, 2009.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran through his representative in an Informal Hearing Presentation (IHP) form states that his condition of PFB has worsened.  The IHP form was received by the Board in June 2017.  The last VA skin examination provided to the Veteran was in August 2009.  The Veteran should be provided an updated skin examination because the Veteran states his skin condition has worsened.  The Diagnostic Code (DC) that his PFB is rated under, DC 7813, also allows for this disability to be rated under DC 7800, which applies to scars/disfigurement of the head, neck, or face.  Therefore, he should also be examined for disfigurement. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination of his PFB.  Because PFB can be rated under the criteria pertaining to dermatitis or under the criteria pertaining to scars/disfigurement of the face, he must be provided with both types of examinations.  Photographs should be taken and associated with the claims file. 

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action. 

3.  Afterwards, readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.		
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A.§ 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






